DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is the first RCE office action on the merits of Application No. 16/617,351 filed on 08/23/2021. Amendment filed on 08/23/2021 has been acknowledged. Claims 1-14 are currently pending and have been considered below. Claims 1, 7, and 8 are independent claims. Claims 1, 7, 8 and 12-14 are amended.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The certified copy has been filed with application no. JP2017-108974, filed on 06/01/2017.

Allowable Subject Matter
Claims 1-14 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 7 and 8, the prior art does not disclose or render obvious the protruding tooth does not interfere with the two of the external teeth of the one of the center clutch or the pressure clutch adjacent to the run-off, when the center clutch and the pressure clutch are rotationally displaced relative to each other, in combination with the other elements required by the claim.
Yoshiki et al. (JP 2010236653 A) discloses a clutch apparatus (e.g. 10, fig. 1) that transmits and shuts off rotary drive power of a driving shaft (not shown in figure) to a driven shaft (e.g. 58), the clutch apparatus comprising: a plurality of clutch plates (e.g. 13b) being ring shaped-flat plates (see para 11) placed facing a plurality of friction plates (e.g. 13a) that are rotationally driven (e.g. via 16) by rotary drive (e.g. 17) of the driving shaft (not shown in figure),  the plurality of clutch plates including internal teeth (e.g. 13 c) on inner peripheral portions of the flat plates; a center clutch (e.g. 12) coupled to the driven shaft (e.g. 58), the center clutch including external teeth (e.g. 25) mating with the internal teeth (e.g. 13c) of part of the plurality of the clutch plates (e.g. 12); and a pressure clutch (e.g. 14) including external teeth (see fig. 2, has no element numeral) mating with the internal teeth (e.g. 13c) of other part of the plurality of the clutch plates (e.g. 12), the pressure clutch being configured to be placed adjacent to the center clutch in such a manner as to be displaceable in directions coming closer to and being separated from the center clutch, and press one of the plurality of the friction plates or one of the plurality of the clutch plates, wherein in the center clutch and the pressure clutch,  each end surface facing each other is formed flat without protrusions or indentations (see fig. 2, 4 and 13), and each of the external teeth (e.g. 25) is formed on the same tip circle as each other (see fig. 2), the pressure clutch comprises a run-off (e.g. concave section of 45, fig. 13), and the center clutch comprises a protruding tooth (e.g. the convex section of 48, fig. 13)  which is at least one of the external teeth of the center clutch, the protruding tooth extending in such a manner as to overhang the run-off, however Yoshiki fails to disclose obvious the protruding tooth does not interfere with the two of the external teeth 
Claims 2-14 are allowable because they depend on claims 1, 7 and 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA PERVIN whose telephone number is (571)272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/F. P/Examiner, Art Unit 3655 
/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655